UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7285



HAROLD G. MOSS,

                                           Petitioner - Appellant,

          versus


GERALDINE MIRO, Warden of Allendale Correc-
tional Institution; WILLIAM D. CATOE, Direc-
tor, South Carolina Department of Corrections;
STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
South Carolina Attorney General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-00-1806)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold G. Moss, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, S. Creighton Waters, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold G. Moss seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001), and denying his Fed. R. Civ. P. 59(e) motion.

We have reviewed the record and the district court’s opinions

accepting in part the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Moss v. Miro, No. CA-00-1806 (D.S.C. June 27,

2001; July 17, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2